Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is missing ,   in response it should be added and cancelled to maintain claim  numbering.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 8 molded feature, claim 12 and claim 15, cable retention device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 9-11   are each met by standard two prong plugs with cables which have been used for many decades to connect lamps   tools ,   appliances of all sorts electrical   ,  industrial machine and motors to electrical  power  outlets  such as  wall outlet boxes found in all houses .  These are used by the tens of millions since about 1902 and any one of then meets the language of claims 9, 10 and 11.  Note Grant  9-1938  Cravens 12-1902 and Montgomery prior art plugs.
Claims 9-12 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grant 2130424.
For claims 9-11, Grant is plug includes housing 10 with   extended portions 14.  For claim 12, note prong shape at 50, 30 to be locked by bump 41.  
Claims 9-12 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Archer 3543218 and Wright 2281739 and Ross  7077683.
For claims 9-11, Archer figures 1-26 each show a plug with housing 40 prongs 42 to be fitted to a socket and for claim 12 has locking means at 43.  Wright for claims 9-11 has a plug with housing 11, prongs 32 and for claim 12, shape at 33 for locking to a socket      . Ross plug has housing 12  prong  16  and for claim 12 the prong is shaped at  36  for locking  
Claims 1, 4-8 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kovacik  6080004.
For claims 1, 4, 6, 7, note device 42 with end 44 coupled pivoted to plug 10 and with aperture at 54 for cable 40.  Claim 8, obvious to use molding to join 42 to 10 for easier use.  
Claims 1, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee   7484990.
.  
Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shugart 4221449.
Claim 1, Shugart device includes first end 16, second end 14 couplable to a cable 22 at aperture in part 11.  Obvious to couple 12 to directly to housing 20 for easy use .  For claims 2, 3, parts 28, 42, 45 form an extension shaft used to alter device length.  For claims 6, 7, part 14 forms aperture for cable 22.    
Claims 13-15 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neesen 2124207 alone or  where noted taken in view of Wiley 4284318.
Neesen figure 2 each plug is readable as having first second third, fourth sides with extended portion 5, socket 7 and cable 1-4.  For claim 15, also obvious to use a  cable retainer in view of Wiley at 65, 67 to secure the cable.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/               Primary Examiner, Art Unit 2832